Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2015/0017449 A1) in view of Higuchi et al. (JP 2016/201552 A) and Arii et al. (WO 2015/119121 A, using US 2016/0345433 A1 as translation).
Regarding Claim 1, Itoh discloses a resin composition comprising halogen free epoxy (D) and cyanate ester compound (E) (Abstract) and an organometallic salt (para 0059), wherein the epoxy is biphenyl type epoxy (para 0048). The resin composition is used as an insulating layer or solder resist in a printed wiring board (para 0062-0063).
Itoh does not disclose the specific biphenyl epoxy as claimed.
Higuchi discloses a solder resist for a printed wiring board (para 0001) comprising biphenyl ether type epoxy of formula identical to that claimed (paras 0010-0012, Chem 1). Higuchi discloses this resin imparts thermosetting properties to the solder resist (para 0023).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Itoh to incorporate the teachings of Higuchi and produce the resin composition of Itoh using the biphenyl ether type epoxy of Higuchi as the biphenyl halogen free epoxy. Doing so would impart thermosetting properties to the composition. 
Itoh in view of Higuchi do not disclose the composition comprising one or more selected from the group consisting of a maleimide compound, a phenolic compound, and an oxetane compound.
Arii discloses a resin composition for a printed wiring board, comprising a cyanate compound and an epoxy resin (Abstract). Arii further discloses using a maleimide compound in the composition to improve heat resistance (para 0102).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Itoh in view of Higuchi to incorporate the teachings of Arii and produce the resin composition further comprising maleimide. Doing so would improve heat resistance.
Regarding Claim 2, Itoh in view of Higuchi and Arii discloses all the limitations of the present invention according to Claim 1 above. Itoh further discloses the content of the halogen-free epoxy resin (D) is preferably 3 to 20 parts by mass based on 100 parts by mass of the total of the resins (para 0049).
Regarding Claim 3, 
Regarding Claims 4 and 5, Itoh in view of Higuchi and Arii discloses all the limitations of the present invention according to Claim 1 above. Itoh further discloses the cyanate ester is a naphthol aralkyl-based cyanate ester (para 0050).
Regarding Claims 6 and 7, Itoh in view of Higuchi and Arii discloses all the limitations of the present invention according to Claim 1 above. Itoh further discloses filler is present in amount of 20-150 parts based on amount of resin (paras 0055, 0057).
Regarding Claim 8, Itoh in view of Higuchi and Arii discloses all the limitations of the present invention according to Claim 1 above. Itoh further discloses a prepreg comprising a base material that is impregnated or coated with the resin composition (para 0064)
Regarding Claim 9, Itoh in view of Higuchi and Arii discloses all the limitations of the present invention according to Claim 8 above. Itoh further discloses a metal foil-clad laminate comprising a stack of one or more of the prepregs and a metal foil disposed on one or both surfaces of the stack of prepregs, wherein the stack is laminated (para 0066).
Regarding Claim 10, Itoh in view of Higuchi and Arii discloses all the limitations of the present invention according to Claim 1 above. Itoh further 
Regarding Claim 11, Itoh in view of Higuchi and Arii discloses all the limitations of the present invention according to Claim 1 above. Itoh further discloses a printed wiring board, comprising an insulating layer comprising the resin composition, and a metal foil (i.e. conductor layer) disposed on the surface (paras 0062, 0066).
Regarding Claim 13, Itoh in view of Higuchi and Arii discloses all the limitations of the present invention according to Claim 1 above. Itoh further discloses the organometallic salt includes manganese octylate (para 0072).
Regarding Claims 14 and 15, Itoh in view of Higuchi and Arii discloses all the limitations of the present invention according to Claims 6 and 7 above. Itoh further discloses the filler may be silica, aluminum hydroxide, boehmite, magnesium oxide, or magnesium hydroxide (para 0055).
Response to Arguments
In light of applicant’s amendments, the 35 USC 103 rejection of record is withdrawn. New grounds of rejection are set forth above.
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive.
Applicant argues that there is no motivation to modify Itoh to incorporate the specific epoxy of Higuchi, since Itoh already discloses use of an epoxy.
However, while Itoh discloses use of a halogen-free epoxy, the epoxy of Itoh is not limited as long as it has two or more epoxy groups and comprises no halogen atoms (para 0048, lines 1-5). Higuchi discloses using epoxy resin to impart thermosetting properties to the solder resist (para 0023) and specifically discloses that the biphenyl ether type epoxy resin of Chemical 1 is preferred for this purpose (paras 0011-0012). Therefore, it would have been obvious to use the specific biphenyl ether type epoxy resin of Higuchi as the halogen-free epoxy of Itoh.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/BETHANY M MILLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787